Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about October 8, 1999, terminating respondent’s parental rights to the subject child and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that while respondent initially cooperated with the agency’s efforts to strengthen her parental relationship with the child, such cooperation ceased during the year preceding the filing of the petition (Social Services Law § 384-b [7] [a]). Despite the agency’s attempts to accommodate respondent’s work and other claimed commitments, respondent refused to undergo drug tests, failed to make most of her scheduled visits with the child, usually failed to contact the agency to advise that she was not going to appear for a visit or test and rarely asked to have them rescheduled (see, Matter of Latasha W., 268 AD2d 340). A preponderance of the evidence shows that the child’s adoption by her foster parent is in her best interests. Concur — Tom, J. P., Andrias, Rubin, Buckley and Friedman, JJ.